The following opinion was filed April 7, 1937:
Fowler, J.
(on motion for rehearing). The appellants claim on motion for rehearing that the court inadvertently made two errors in the computation included in its opinion.
(1) That we failed to take into consideration the part of sec. 102.55 (5), Stats., which provides that in making com*368putations “the permanent disability period for injuries named in the schedule in sec. 102.54 [which relates to minor permanent partial disabilities] shall be taken at eighty per cent thereof.” The only computation involved is that for “permanent disability.”
(2) That we improperly included in the twenty per cent increase allowed for “multiple major partial disabilities” the injuries to the fingers.
(2) We advisedly allowed twenty per cent additional for the injuries to the fingers as well as for the injury to the thumb. The twenty per cent is allowed by the statute in cases of “multiple major partial disabilities.” Had there been two of the major partial permanent disabilities named in the schedule of disabilities, instead of one major and two minor such disabilities, the twenty per cent would have been added for each such major injury, or for the sum of the two. The minor injuries to the fingers were considered as major in order to make up the major partial permanent disabilities for which allowance was made. Being so considered, the twenty per cent increase should be added to them as well as to major injury to the thumb.
(1) Having included the injuries to the fingers to make up the “multiple major partial permanent disabilities” for which the twenty per cent additional was allowed, they are considered as major rather than minor disabilities, and the statute applicable to “minor partial permanent disabilities” does not apply in computing the allowance for the multiple injuries.
The motion for rehearing is denied, without costs.